       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

RYAN WILLIAM ROBERTS,

             Plaintiff,

             v.                                                       Case No. 20-CV-01358-JAR-KGG

THE UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS,

             Defendant.


                                      MEMORANDUM AND ORDER

         Plaintiff Ryan Roberts brings this action against Defendant, the United States Department

of Veterans Affairs (the “VA” or “Defendant”), asking this Court to answer, clarify, or rule on a

number of questions stated in his Complaint. This matter is before the Court on Defendant’s

Motion to Dismiss Complaint Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. 6). The VA

argues that this Court lacks subject matter jurisdiction because Plaintiff fails to present a

justiciable claim and to satisfy the constitutional minimum requirements of standing necessary to

bring suit. The motion is fully briefed, and the Court is prepared to rule. For the reasons

explained below, the Court grants the motion to dismiss.

I.       Legal Standard

         Federal courts are courts of limited jurisdiction and, as such, there is a strong

presumption against federal jurisdiction.1 A court lacking jurisdiction “must dismiss the cause at




         1
          Penteco Corp. v. Union Gas Sys., Inc., 929 F.2d 1519, 1521 (10th Cir. 1991) (citing Basso v. Utah Power
& Light Co., 495 F.2d 906, 909 (10th Cir. 1974)); see also United States v. Hardage, 58 F.3d 569, 574 (10th Cir.
1995) (“Federal courts have limited jurisdiction, and they are not omnipotent. They draw their jurisdiction from the
powers specifically granted by Congress, and the Constitution, Article III, Section 2, Clause 1.” (citations omitted)).
       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 2 of 10




any stage of the proceedings in which it becomes apparent that jurisdiction is lacking.”2 The

burden of establishing a federal court’s subject matter jurisdiction falls on the plaintiff.3 Mere

conclusory allegations of jurisdiction are insufficient.4

          Generally, a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction takes

one of two forms: a facial attack or a factual attack. “First, a facial attack on the complaint’s

allegations as to subject matter jurisdiction questions the sufficiency of the complaint. In

reviewing a facial attack on the complaint, a district court must accept the allegations in the

complaint as true.”5

                     Second, a party may go beyond allegations contained in the
                     complaint and challenge the facts upon which subject matter
                     jurisdiction depends. When reviewing a factual attack on subject
                     matter jurisdiction, a district court may not presume the
                     truthfulness of the complaint’s factual allegations. A court has
                     wide discretion to allow affidavits, other documents, and a limited
                     evidentiary hearing to resolve disputed jurisdictional facts under
                     Rule 12(b)(1).6

In considering “a factual attack under Rule 12(b)(1), a court’s reference to evidence outside the

pleadings does not convert the motion into a Rule 56 [summary judgment] motion.”7

          Here, Defendant presents a factual attack on subject matter jurisdiction by attaching

documents from outside the pleadings in this case, specifically, Plaintiff’s complaint in a prior

lawsuit filed in the United States District Court for the Western District of Missouri, that court’s

          2
           Pueblo of Jemez v. United States, 790 F.3d 1143, 1151 (10th Cir. 2015) (quoting Full Life Hospice, LLC
v. Sebelius, 709 F.3d 1012, 1016 (10th Cir. 2013)).
          3
              Id. at 1151 (citing Becker v. Ute Indian Tribe of the Uintah & Ouray Rsrv., 770 F.3d 944, 947 (10th Cir.
2014)).
          4
           United States ex rel. Hafter v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir. 1999)
(citing Penteco Corp., 929 F.2d at 1521).
          5
           Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995) (citing Ohio Nat’l Life Ins. Co. v. United
States, 922 F.2d 320, 325 (6th Cir. 1990)).
          6
          Id. at 1003 (citations omitted); see also Davis ex rel. Davis v. United States, 343 F.3d 1282, 1296 (10th
Cir. 2003).
          7
              Stuart v. Colo. Interstate Gas Co., 271 F.3d 1221, 1225 (10th Cir. 2001) (citing Holt, 46 F.3d at 1003).




                                                             2
       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 3 of 10




order dismissing Plaintiff’s prior case, and documents pertaining to Plaintiff’s employment and

termination by the VA. The Court takes judicial notice of court documents from Plaintiff’s prior

lawsuit pertaining to his termination,8 but need not and does not consider the remaining

documents offered by Defendant, to which Plaintiff objects, in reaching its decision in this case.

        Because Plaintiff proceeds pro se, some additional considerations frame the Court’s

analysis. The Court must construe Plaintiff’s pleadings liberally and apply a less stringent

standard than that which applies to attorneys.9 “Nevertheless, [Plaintiff] bears ‘the burden of

alleging sufficient facts on which a recognized legal claim could be based.’”10 The Court may

not provide “additional factual allegations to round out a plaintiff’s complaint or construct a legal

theory on a plaintiff’s behalf.”11 Additionally, a pro se litigant is not excused from complying

with the rules of the court and is subject to the consequences of noncompliance.12

            Finally, Defendant also moves to dismiss Plaintiff’s claims for failure to state a claim on

which relief can be granted under Rule 12(b)(6). Because the Court finds below that Plaintiff

fails to assert a justiciable claim and lacks standing to sue—and that this Court therefore lacks

subject matter jurisdiction—it does not reach Defendant’s Rule 12(b)(6) arguments.

II.     Factual and Procedural Background

        Plaintiff was hired to work as a nurse anesthetist at the Robert J. Dole VA Medical

Center (“Dole VAMC”) in Wichita, Kansas, subject to his completion of a probationary period.


         8
           See Fed. R. Evid. 201; Driskell v. Thompson, 971 F. Supp. 2d 1050, 1057 n.8 (D. Colo. 2013) (“[T]he
Court may consider outside documents subject to judicial notice, including court documents and matters of public
record.” (citing Tal v. Hogan, 453 F.3d 1244, 1265 n.24 (10th Cir. 2006))).
        9
            Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997) (citation omitted).
        10
           Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir. 2018) (quoting Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991)).
        11
             Whitney, 113 F.3d at 1173–74 (citing Hall, 935 F.2d at 1110).
         12
            Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994) (citing Nielsen v. Price, 17 F.3d 1276, 1277
(10th Cir. 1994)).




                                                          3
      Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 4 of 10




At some point, Plaintiff began to have concerns about patient safety due to the conduct of his

supervisor, the Chief of Anesthesia, Dr. Rajeeva Bashyakarla. Plaintiff filed a “Duty to Report”

on Dr. Bashyakarla in March 2019, and emailed the Dole VAMC Medical Facility Director,

Ricky Ament, about his concerns in September 2019. Mr. Ament told Plaintiff that he was

aware of and was addressing Plaintiff’s concerns.

       On October 22, 2019, the Dole VAMC Chief of Staff, Dr. Robert Cummings, approved

the decision to terminate Plaintiff’s probationary employment based on issues of “professional

conduct or competence,” and Plaintiff was notified that he would be terminated on the same date.

A charge relating to “professional conduct or competence” is limited to issues pertaining to

direct patient care or clinical competence. Plaintiff was not afforded an opportunity to respond

to any allegations against him before Dr. Cummings approved his termination. Plaintiff filed a

grievance regarding the VA’s decision to terminate him with the Office of Special Counsel in

November 2019.

       On January 17, 2020, Plaintiff sent an email regarding his patient safety concerns directly

to the members of Dole VAMC’s senior leadership. Plaintiff did so because Mr. Ament refused

to discuss his concerns directly.

       Plaintiff was informed on January 24, 2020 that an internal Summary Review Board

(“SRB”) was to convene on February 3, 2020, to review his employment and make

recommendations concerning his retention by or separation from the VA. The charge before the

SRB was “professional competence and conduct,” yet the allegations before the SRB did not

relate to patient care; rather, they focused on Plaintiff’s behavior and interactions with other staff

members.




                                                  4
       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 5 of 10




            Plaintiff was required to turn in his written defense and any evidence by January 29,

2020. However, the SRB members did not review his written defense. Although Plaintiff

testified before the SRB, he was denied the opportunity to present oral argument. The SRB

recommended that the VA not retain Plaintiff, and Mr. Ament signed Plaintiff’s termination

letter in February 2020. One of the reasons given for Plaintiff’s termination was that he was

“jumping the chain of command” in reporting safety issues and violations of VA policies to

senior leadership.

            Plaintiff appealed his termination by filing a complaint with the Merit Systems Protection

Board in February 2020, and that proceeding appears to be ongoing. Plaintiff also filed a lawsuit

against the VA and certain of its staff in the Western District of Missouri on February 4, 2020, in

which he alleged that the procedures and criteria the VA followed in terminating his employment

violated federal laws and regulations.13 Plaintiff sought an injunction to cease the SRB process,

reinstatement, and other relief in the form of certain findings and court directives to the VA.14

On December 2, 2020, the judge in that case granted the VA’s motion to dismiss with prejudice,

finding that Plaintiff’s request for an injunction was moot because the SRB process had already

concluded, that his claim for reinstatement was foreclosed from judicial review by his

probationary status, and that Plaintiff lacked standing to pursue agency-wide injunctive relief.15

            Plaintiff filed this action approximately three weeks after the dismissal of his case in the

Western District of Missouri. The only relief Plaintiff seeks in this matter is that the Court

answer six questions he poses in his Complaint. Briefly, Plaintiff would like the Court to clarify:


            13
                 Doc. 7-2, Complaint, Roberts v. Dep’t of Veterans Affairs, No. 4:20-cv-00076-CV-RK (W.D. Mo. Feb.
4, 2020).
            14
                 Id. at 18.
        15
           Doc. 7-3 at 5−8, Order Granting the Motion to Dismiss, Roberts v. Dep’t of Veterans Affairs, No. 4:20-
cv-00076-CV-RK (W.D. Mo. Dec. 2, 2020).




                                                            5
       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 6 of 10




(1) whether federal agencies such as the VA are required to adhere to certain federal statutes and

regulations when terminating probationary employees; (2) whether probationary employees are

excluded from statutory protections for whistleblowers; (3) the federal definition of the term

“decision to terminate,” and when the VA officially made that decision with respect to his

employment; (4) whether, under federal law, an SRB is required to allow an employee a certain

amount of time to collect evidence and witness statements and to present his defense to the SRB

both orally and in writing, and whether the SRB must turn over all evidence used to support

allegations against the employee; (5) whether the “deciding official” for the VA must follow

certain statutes and regulations when terminating an employee at the recommendation of an

SRB; and (6) the legal difference between the terms “professional conduct or competence” and

“professional competency and conduct.”16 Plaintiff expressly states that he is not seeking

monetary damages, and he brings no claim for injunctive relief. Rather, he contends that if the

Court were to answer his questions, “those answers [would] have a direct impact on current

litigation and future issues within the Department of Veterans Affairs and other Federal

Agencies.”17

III.    Discussion

        The Court lacks subject matter jurisdiction to hear this case. Article III of the

Constitution gives federal courts the power to exercise jurisdiction only over “Cases” and

“Controversies.” In determining whether a case or controversy exists, courts may “speak in

terms of ‘justiciability,’ ‘standing,’ or ‘ripeness,’ [but] they all are asking the same question:




        16
             Doc. 1 at 2−3.
        17
             Id. at 9.




                                                  6
       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 7 of 10




does a case or controversy exist?”18 The Court finds that Plaintiff fails to present a justiciable

claim and lacks standing.

        First, as to justiciability, although the Declaratory Judgment Act (which Plaintiff does not

expressly invoke) allows a court to “declare the rights and other legal relations of any interested

party seeking such declaration,”19 “[i]t is fundamental that federal courts do not render advisory

opinions and that they are limited to deciding issues in actual cases and controversies.”20

Although a “declaration of rights . . . need not include injunctive or monetary relief,”21 the

Supreme Court requires that

                   the dispute be “definite and concrete, touching the legal relations
                   of parties having adverse legal interests”; and that it be “real and
                   substantial” and “admi[t] of specific relief through a decree of
                   conclusive character, as distinguished from an opinion advising
                   what the law would be upon a hypothetical state of facts.”22

        In this case, although Plaintiff makes many allegations regarding the termination of his

employment, he explains that he brings suit to “provide clarity to questions that are currently

being debated at multiple levels and areas within the Federal Government and Merit System

Protection Board.”23 Elsewhere, Plaintiff explains that his claim “is only directed at addressing

questions that are currently being answered in vague and confusing language by the Department

of Veterans Affairs and the Office of General Counsel on behalf of the Department of Veterans

        18
           In re Martino, No. 11-31115 MER, 2012 WL 1439091, at * 3 (Bankr. D. Colo. Apr. 26, 2012) (quoting
Mlincek v. United States, 350 B.R. 764, 767−68 (Bankr. N.D. Ohio 2006)).
        19
             28 U.S.C. § 2201(a).
        20
           Yeager v. Nat’l Pub. Radio, No. 18-4019-SAC-GEB, 2019 WL 8272463, at *1 (D. Kan. Feb. 15, 2019)
(quoting Norvell v. Sangre de Cristo Dev. Co., Inc., 519 F.2d 370, 375 (10th Cir. 1975)); see Columbian Fin. Corp.
v. BancInsure, Inc., 650 F.3d 1372, 1376 (10th Cir. 2011) (“Article III has long been interpreted as forbidding
federal courts from rendering advisory opinions.” (citing Flast v. Cohen, 392 U.S. 83, 96 (1968))).
        21
          Kunkel v. Cont’l Cas. Co., 866 F.2d 1269, 1274 (10th Cir. 1989) (citing Aetna Life Ins. Co. v. Haworth,
300 U.S. 227, 241 (1937)).
        22
             MedImmune, Inc. v. Genentech, 549 U.S. 118, 127 (2007) (quoting Aetna Life Ins. Co., 300 U.S. at
240−41).
        23
             Doc. 1 at 9.




                                                          7
       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 8 of 10




Affairs.”24 However, “[i]t is well established that what makes a declaratory judgment action a

proper resolution of a case or controversy rather than an advisory opinion is the settling of some

dispute which affects the behavior of the defendant toward the Plaintiff.”25 Plaintiff fails to show

how a decision in this case would affect the rights of the parties. To the extent that Plaintiff

seeks some sort of relief from this Court regarding the propriety of his hearing before the SRB

and his resulting termination, the Court agrees with the Western District of Missouri’s

conclusion that such claims are moot because that process has concluded.26 Otherwise,

Plaintiff’s questions regarding the general meaning and application of federal statutes and

regulations seek an advisory opinion rather than presenting a justiciable case or controversy, and

this Court therefore lacks jurisdiction.27

         Further, another of the several doctrines reflecting Article III’s case-or-controversy

limitation on judicial power is the doctrine of standing.28 That doctrine requires federal courts,

before considering the merits of an action, to “satisfy themselves that ‘the plaintiff has “alleged

such a personal stake in the outcome of the controversy” as to warrant his invocation of federal-

court jurisdiction.’”29 To establish Article III standing, a plaintiff must show: (1) injury in fact,




         24
              Id.
         25
             Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1109−10 (10th Cir. 2010)
(alteration in original) (citation omitted); see also Jordan v. Sosa, 654 F.3d 1012, 1025−26 (10th Cir. 2011)
(collecting cases).
         26
              See Doc. 7-3 at 5.
         27
             See, e.g., Goico v. U.S. Gov’t, No. 20-1025-JWB, 2020 WL 1952536, at *1 (D. Kan. Apr. 23, 2020)
(“Plaintiff is clearly seeking legal advice from the court as to whether certain actions by states and/or the federal
government [are] constitutional. This is not a proper function as it would be an advisory opinion.” (citing Cotner v.
Knight, No. 95-6105, 1995 WL 441408, at *3 (10th Cir. July 21, 1995))); Demos v. Washington, No. 09-3277-RDR,
2010 WL 465975, at *1 (D. Kan. Feb. 4, 2010) (declining to issue advisory opinion regarding a perceived conflict in
federal court decisions).
         28
              Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).
         29
              Id. (quoting Warth v. Seldin, 422 U.S. 490, 498–99 (1975)).




                                                           8
       Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 9 of 10




(2) causation, and (3) redressability.30 To establish the first element, “a plaintiff must show that

he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and particularized’

and ‘actual or imminent, not conjectural or hypothetical.’”31 “[T]he injury must affect the

plaintiff in a personal and individual way.”32 “The ‘injury in fact’ requirement is satisfied

differently depending on whether the plaintiff seeks prospective or retrospective relief.”33 “To

seek prospective relief, the plaintiff must be suffering a continuing injury or be under a real and

immediate threat of being injured in the future.”34 As to the second element of standing, “there

must be a causal connection between the injury and the conduct complained of—the injury has to

be ‘fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e] result [of]

the independent action of some third party not before the court.’”35 Finally, as to the third

element, “it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury will be

‘redressed by a favorable decision.’”36 At the pleading stage, the plaintiff “must ‘clearly . . .

allege facts demonstrating’ each element” of standing.37

         Defendant argues, and the Court agrees, that Plaintiff fails to establish standing.

Focusing in particular on the first and third elements, Plaintiff does not allege facts showing an

actual or imminent injury in this case, or that it is likely, rather than speculative, that such injury

would be redressed by a decision in his favor. Plaintiff recounts the events and circumstances

         30
              Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted).
         31
              Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560).
         32
              Lujan, 504 U.S. at 560 n.1.
         33
           Tandy v. City of Wichita, 380 F.3d 1277, 1283 (10th Cir. 2004) (citing City of Los Angeles v. Lyons, 461
U.S. 95, 101–02, 105 (1983)).
         34
              Id. (citing Lyons, 461 U.S. at 101−02, 107 n.8).
         35
          Lujan, 504 U.S. at 560 (alteration in original) (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26,
41–42 (1976)).
         36
              Id. at 561 (quoting Simon, 426 U.S. at 38, 43).
        37
           Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (ellipses in original) (quoting Warth v. Seldin, 422
U.S. 490, 518 (1975)).




                                                                9
      Case 6:20-cv-01358-JAR-KGG Document 10 Filed 04/15/21 Page 10 of 10




leading up to his termination merely as “FACTS and background information that [has] resulted

in the . . . questions being asked,” and requests only that the Court “provide clarity” in response

to his legal questions.38 The Court finds these allegations insufficient to establish actual or

imminent injury and redressability. Finally, although Plaintiff contends that the VA is “still

utilizing similar actions taken against [him] on other employees,” including at the Dole VAMC,

and that the Court’s answers to his questions would “have a direct impact on current litigation

and future issues within the Department of Veterans Affairs and other Federal Agencies,”39 he

lacks standing here to assert claims on behalf of others.40

         IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion to

Dismiss Complaint Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. 6) is granted, and this

case is dismissed without prejudice for lack of subject matter jurisdiction.

         IT IS SO ORDERED.

         Dated: April 15, 2021

                                                               S/ Julie A. Robinson
                                                               JULIE A. ROBINSON
                                                               CHIEF UNITED STATES DISTRICT JUDGE




         38
           Doc. 1 at 3, 10; see also Doc. 8 at 7 (stating that Plaintiff is “seeking legal clarity on interpretation and
application of federal employment law pertaining to conduct undertaken by the Department of Veterans Affairs”).
         39
              Id. at 9.
          40
             See, e.g., Hollingsworth v. Perry, 570 U.S. 693, 708 (2013) (“It is . . . a ‘fundamental restriction on our
authority’ that ‘[i]n the ordinary course, a litigant must assert his or her own legal rights and interests, and cannot
rest a claim to relief on the legal rights or interest of third parties.’” (alteration in original) (quoting Powers v. Ohio,
499 U.S. 400, 410 (1991))); Citizens’ Comm. to Save our Canyons v. U.S. Forest Serv., 297 F.3d 1012, 1026 (10th
Cir. 2002) (“[E]ven a plaintiff who meets the constitutional requirements for standing must also assert ‘its own
rights, rather than those belonging to third parties.’” (quoting Sac & Fox Nation v. Pierce, 213 F.3d 566, 573 (10th
Cir. 2000))); Jones v. Lujan, No. 91-6234, 1992 WL 43489, at *3 (10th Cir. Feb. 28, 1992) (“Plaintiffs must assert
their own rights and cannot rest their claims on the rights of others.” (citing Franchise Tax Bd. v. Alcan Aluminum
Ltd., 110 S. Ct. 661, 665 (1990))).




                                                             10
